DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 1 and 3-10:
	Claim 1 recites in the 3rd to last line “at least one of the windows extends into the edge of the outer surface on at least one side inward toward an axis of the piston pin boss”.  It is unclear where the piston pin boss axis is, wherein an axis along the piston pin in a longitudinal direction does not intersect with any projection of a plane associated with a window that extends into the edge of the outer surface of the piston.  Wherein planes extending from a window as shown in the instant invention’s Figure 2, rd to last line “at least one of the windows extends into the edge of the outer surface on at least one side inward toward an axis of the piston pin boss”.  It is unclear how the window extends into the edge of the outer surface on at least one side wherein the Figures do not show any window extending into the outer surface.  The claim does not recite where the window edge begins and where it ends, wherein it is further unclear how Applicant is defining “extends”, wherein where a window space ends and an edge begins does not equate to the window extending into an outer surface space.  Using negative space such as a window, and where that window meets with positive space, such as a skirt wall is the edge where both the window and the skirt wall meet.  The window can be curved and the skirt wall cut out for the window can be made larger, but the window does not extend into the edge, wherein where the window meets the outer surface is always the edge.  Claims 3-10 depend on claim 1 and are therefore rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 7,406,941 hereinafter “Zhu”) in view of Suzuki et al (US 5,839,407 hereinafter “Suzuki”) and Sander et al (US 4,691,622 hereinafter “Sander”).

In regards to claim 1:
	Zhu teaches a cast piston for an internal combustion engine comprising a piston body made of an iron based material (Col 2, Lines 16-20), having at least one skirt wall (40) having an outer surface with opposite edges and including windows (42) in at least one side wall, the at least one side wall extending from the skirt wall carrying a piston pin boss (34) and wherein the at least one of the windows extends into the edge of the outer surface on at least one side inward toward an axis of the piston pin boss, wherein an imaginary line defining an edge in an empty space of the window can be defined and wherein if the window extends beyond this imaginary line, the window will therefore extend into an edge that has no structural limitation, and wherein an infinite number of axes extend from a piston pin boss, and the window is cut out towards one of these infinite axes.

	Suzuki teaches asymmetric windows (as seen in Figure 1) in a side wall carrying a piston boss wherein the windows are taught to reduce weight of the piston (Col 4, Lines 33-37).  It would have been obvious to one of ordinary skill in the art to have asymmetric windows in order to reduce different amounts of weight on different sides of the piston.
	Sander teaches that a recess can extend inwardly along a piston skirt for weight reduction.  It would have been obvious to one of ordinary skill in the art to extend the windows to the skirt wall and remove additional material to further reduce the weight of the piston.  Furthermore the changes of shapes and sizes is not inventive, and in the instant case changing a window to be larger is known in the art and further produces the obvious result of reducing mass and subsequently weight of the piston.
	It would have been obvious to one of ordinary skill in the art to have asymmetric windows in order to reduce different amounts of weight in different locations of the piston and it would have been obvious to one of ordinary skill in the art to have one of the windows extend to the skirt wall in order to remove material thus reducing the weight of the piston.

In regards to claim 3:
	Zhu teaches the skirt wall is cut out in a concave manner when viewed perpendicular to a piston pin axis.



	Zhu does not teach the width of the skirt wall in the circumferential direction is reduced by at least 30% due to the window.
	The optimization of ranges is not inventive, in the instant case reducing the width of the skirt by 30% would provide the obvious result in reducing weight of the piston.  It would have been obvious to try varying ranges of window sizing to arrive at a piston that takes into consideration both weight of the piston and structural integrity.
	It would have been obvious to one of ordinary skill in the art to have the width of the skirt wall reduced by 30% in order to arrive at a piston that has a desired amount of reduced weight.

In regards to claim 5:
	Zhu teaches the window is formed primarily in a half of the side wall that is closer to a piston crown.

In regards to claim 6:
	Zhu does not teach the window has an extension of at least 40% of the height of the side wall in the direction of a piston stroke axis.
	The optimization of ranges is not inventive, in the instant case extending the height of the window by at least 40% of the height of the side wall would provide the obvious result in reducing weight of the piston.  It would have been obvious to try varying ranges of window sizing to arrive at a piston that takes into consideration both weight of the piston and structural integrity.


In regards to claim 7:
	Zhu teaches the window begins at an end of the side wall located in the direction of the piston crown.

In regards to claim 10:
	Zhu teaches one side is a counter pressure side of the piston.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Mito et al (US 2016/0160325 hereinafter “Mito”).

In regards to claim 8:
	Zhu does not teach the piston is made from spheroidal graphite cast iron.
	Mito teaches a piston made from spheroidal graphite in order to provide a material that has increased toughness (Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art to have the piston made of spheroidal graphite in order to increase the toughness.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Rebello et al (US 2011/0030645 hereinafter “Rebello”).

In regards to claim 9:
	Zhu does not teach the material of the piston having a lower thermal conductivity than steel.
	Rebello teaches a piston made of stainless steel having a lower thermal conductivity than steel in order to increase the efficiency of the engine (Paragraph [0021]).
	It would have been obvious to one of ordinary skill in the art to have the piston made of stainless steel in order to increase the efficiency of the engine.

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.  Applicant has amended the independent claim to recite language that is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).  Prior art has been additionally added to give evidence that a window can be cut out and extend towards a piston skirt to further reduce a piston skirt width in order to reduce the weight of the piston.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cagney et al (US 6,973,723) teaches that a cutout can extend around a circumference of a piston above a piston skirt and below a piston ring wall in order to reduce the weight of the piston.  Essig et al (US 4,809,652), Muscas (US 9,004,037) and Hartog (US 1,675,174) teach a cutout extending towards a piston skirt and reducing the width of the piston skirt.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747